
	
		II
		111th CONGRESS
		1st Session
		S. 1492
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Reid (for
			 Ms. Mikulski (for herself,
			 Mr. Bond, Mrs.
			 Gillibrand, Mr. Menendez,
			 Mr. Burr, and Ms. Collins)) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  fund breakthroughs in Alzheimer’s disease research while providing more help to
		  caregivers and increasing public education about prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Alzheimer’s Breakthrough Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Alzheimer’s disease is a disorder that
			 destroys cells in the brain. The disease is the leading cause of dementia, a
			 condition that involves gradual memory loss, decline in the ability to perform
			 routine tasks, disorientation, difficulty in learning, loss of language skills,
			 impairment of judgment, and personality changes. As the disease progresses,
			 people with Alzheimer's disease become unable to care for themselves. The loss
			 of brain cells eventually leads to the failure of other systems in the
			 body.
			(2)An estimated 5,300,000 Americans have
			 Alzheimer's disease and 1 in 10 individuals has a family member with the
			 disease. By 2050, the number of individuals with the disease could reach
			 16,000,000 unless science finds a way to prevent or cure the disease.
			(3)One in 8 people over the age of 65, and
			 nearly half of those over the age of 85 have Alzheimer's disease. Younger
			 people also get the disease.
			(4)The Alzheimer's disease process may begin
			 in the brain as many as 20 years before the symptoms of Alzheimer's disease
			 appear. An individual will live an average of 4 to 6 years, and as many as 20
			 years, once the symptoms of Alzheimer's disease appear.
			(5)In 2005, Medicare alone spent
			 $91,000,000,000 for the care of individuals with Alzheimer's disease and this
			 amount is projected to increase to $160,000,000,000 in 2010.
			(6)Ninety-five percent of Medicare
			 beneficiaries with Alzheimer’s disease have one or more other chronic
			 conditions that are common in the elderly, such as coronary heart disease (26
			 percent), congestive heart failure (16 percent), diabetes (23 percent), and
			 chronic obstructive pulmonary disease (15 percent).
			(7)Seven in 10 individuals with Alzheimer's
			 disease live at home. Cost for care at home is higher for people with
			 Alzheimer's disease than other individuals. Almost all families pay some
			 out-of-pocket costs.
			(8)Half of all nursing home residents have
			 Alzheimer's disease or a related disorder. The average annual cost of
			 Alzheimer's disease nursing home care is more than $77,000. Medicaid pays half
			 of the total nursing home bill and helps 2 out of 3 residents pay for their
			 care. Medicaid expenditures for nursing home care for people with Alzheimer's
			 disease are estimated to increase from $21,000,000,000 in 2005 to
			 $24,000,000,000 in 2010.
			(9)In fiscal year 2007, the Federal Government
			 spent an estimated $411,000,000 on Alzheimer's disease research. Over the next
			 40 years, Alzheimer's disease-related costs to Medicare and Medicaid alone are
			 projected to total $20,000,000,000,000 in constant dollars, rising to over
			 $1,000,000,000,000 per year by 2050. This amounts to less than a penny spent on
			 Alzheimer's disease research for each dollar that the Federal Government spends
			 on Alzheimer's disease-related costs each year.
			(10)It is estimated that the annual value of
			 the informal care system is $94,000,000,000. Family caregiving comes at
			 enormous physical, emotional, and financial sacrifice, putting the whole system
			 at risk.
			(11)Almost 60 percent of caregivers of
			 individuals with Alzheimer's disease are women, and over one-fourth have
			 children or grandchildren under the age of 18 living at home. Caregiving leaves
			 them less time for other family members and they are much more likely to report
			 family conflicts because of their caregiving role.
			(12)Most Alzheimer's disease caregivers work
			 outside the home before beginning their caregiving careers, but caregiving
			 forces them to miss work, cut back to part-time, take less demanding jobs,
			 choose early retirement, or give up work altogether. As a result, in 2002,
			 Alzheimer's disease cost American business an estimated $36,500,000,000 in lost
			 productivity, as well as an additional $24,600,000,000 in business
			 contributions to the total cost of care.
			IIncreasing the Federal commitment to
			 Alzheimer’s research
			101.Doubling NIH funding for Alzheimer’s
			 disease researchFor the
			 purpose of conducting and supporting research on Alzheimer’s disease (including
			 related activities under subpart 5 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285e et seq.)), there are authorized to be appropriated $2,000,000,000 for
			 fiscal year 2010, and such sums as may be necessary for each of fiscal years
			 2011 through 2014.
			102.Priority to Alzheimer’s disease
			 researchSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e) is amended—
				(1)by striking The general and
			 inserting the following:
					
						(a)In generalThe
				general;
						
				and
				(2)by adding at the end the following:
					
						(b)PrioritiesThe Director of the Institute shall, in
				expending amounts appropriated to carry out this subpart, give priority to
				conducting and supporting Alzheimer’s disease
				research.
						.
				103.Alzheimer's disease prevention
			 initiativeSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e), as amended by section 102, is further amended by adding at the end the
			 following:
				
					(c)Prevention trialsThe Director of the Institute shall
				increase the emphasis on the need to conduct Alzheimer's disease prevention
				trials within the National Institutes of Health.
					(d)Neuroscience initiativeThe Director of the Institute shall ensure
				that Alzheimer’s disease is maintained as a high priority for the neuroscience
				initiative of the National Institutes of
				Health.
					.
				
			104.Alzheimer’s disease clinical
			 research
				(a)Clinical ResearchSubpart 5 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285e et seq.) is amended by adding at the end the following:
					
						445J.Alzheimer’s disease clinical
				research
							(a)In GeneralThe Director of the Institute, pursuant to
				section 444(d), shall conduct and support cooperative clinical research
				regarding Alzheimer’s disease. Such research shall include—
								(1)investigating therapies, interventions, and
				agents to detect, treat, slow the progression of, or prevent Alzheimer’s
				disease;
								(2)enhancing the national infrastructure for
				the conduct of clinical trials on Alzheimer's disease;
								(3)developing and testing novel approaches to
				the design and analysis of such trials;
								(4)facilitating the enrollment of patients for
				such trials, including patients from diverse populations;
								(5)developing improved diagnostics and means
				of patient assessment for Alzheimer’s disease;
								(6)the conduct of clinical trials on potential
				therapies, including readily available compounds such as herbal remedies and
				other alternative treatments;
								(7)research to develop better methods of early
				diagnosis, including the use of current imaging techniques; and
								(8)other research, as determined appropriate
				by the Director of the Institute after consultation with the Alzheimer’s
				disease centers and Alzheimer’s disease research centers established under
				section 445.
								(b)Early Diagnosis and Detection
				Research
								(1)In generalThe Director of the Institute, in
				consultation with the directors of other relevant institutes and centers of the
				National Institutes of Health, shall conduct, or make grants for the conduct
				of, research related to the early detection, diagnosis, and prevention of
				Alzheimer’s disease and of mild cognitive impairment or other potential
				precursors to Alzheimer’s disease.
								(2)EvaluationThe research described in paragraph (1) may
				include the evaluation of diagnostic tests and imaging techniques.
								(3)StudyNot later than 1 year after the date of
				enactment of this section, the Director of the Institute, in cooperation with
				the heads of other relevant Federal agencies, shall conduct a study, and submit
				to Congress a report, to estimate the number of individuals with early-onset
				Alzheimer’s disease (those diagnosed before the age of 65) and related
				dementias in the United States, the causes of early-onset dementia, and the
				unique problems faced by such individuals, including problems accessing
				government services.
								(c)Vascular DiseaseThe Director of the Institute, in
				consultation with the directors of other relevant institutes and centers of the
				National Institutes of Health, shall conduct, or make grants for the conduct
				of, research related to the relationship of vascular disease and Alzheimer’s
				disease, including clinical trials to determine whether drugs developed to
				prevent cerebrovascular disease can prevent the onset or progression of
				Alzheimer’s disease.
							(d)Treatments and preventionThe Director of the Institute shall place
				special emphasis on expediting the translation of research findings under this
				section into effective treatments and prevention strategies for individuals at
				risk of Alzheimer's disease and other dementias.
							(e)National Alzheimer’s Coordinating
				CenterThe Director of the
				Institute may establish a National Alzheimer’s Coordinating Center to
				facilitate collaborative research among the Alzheimer’s Disease Centers and
				Alzheimer’s Disease Research Centers established under section
				445.
							.
				(b)Alzheimer’s Disease CentersSection 445(a)(1) of the
			 Public Health Service Act (42 U.S.C.
			 285e–2(a)(1)) is amended by inserting , outcome measures, and disease
			 management, after treatment methods.
				105.Research on Alzheimer’s disease
			 caregivingSection 445C of the
			 Public Health Service Act (42 U.S.C.
			 285e–5) is amended—
				(1)by striking Sec. 445C. Research program and
			 plan (a) and inserting the following:
					
						445C.Research on Alzheimer’s disease services
				and caregiving
							(a)Services
				Research
							;
				(2)by striking subsections (b), (c), and
			 (e);
				(3)by inserting after subsection (a) the
			 following:
					
						(b)Interventions ResearchThe Director of the Institute shall, in
				collaboration with the directors of the other relevant institutes and centers
				of the National Institutes of Health, conduct, or make grants for the conduct
				of, clinical, social, and behavioral research related to interventions designed
				to help caregivers of patients with Alzheimer’s disease and other dementias and
				improve patient outcomes.
						;
				
				(4)by redesignating subsection (d) as
			 subsection (c); and
				(5)in subsection (c) (as redesignated by
			 paragraph (4)), by striking the Director and inserting
			 Model curricula and
			 techniques.—The Director.
				106.National summit on Alzheimer's
			 disease
				(a)In GeneralNot later than 3 years after the date of
			 enactment of this Act, and every 3 years thereafter, the Secretary of Health
			 and Human Services (referred to in this section as the
			 Secretary) shall convene a National Summit on Alzheimer's
			 Disease to—
					(1)provide a detailed overview of current
			 research activities relating to Alzheimer's disease at the National Institutes
			 of Health; and
					(2)discuss and solicit input related to
			 potential areas of collaboration between the National Institutes of Health and
			 other Federal health agencies, including the Centers for Disease Control and
			 Prevention, the Administration on Aging, the Agency for Healthcare Research and
			 Quality, and the Health Resources and Services Administration, related to
			 research, prevention, and treatment of Alzheimer’s disease.
					(b)ParticipantsThe summit convened under subsection (a)
			 shall include researchers, representatives of academic institutions, Federal
			 and State policymakers, public health professionals, and representatives of
			 voluntary health agencies as participants.
				(c)Focus AreasThe summit convened under subsection (a)
			 shall focus on—
					(1)a broad range of Alzheimer’s disease
			 research activities relating to biomedical research, prevention research, and
			 caregiving issues;
					(2)clinical research for the development and
			 evaluation of new treatments for Alzheimer's disease;
					(3)translational research on evidence-based
			 and cost-effective best practices in the treatment and prevention of
			 Alzheimer's disease;
					(4)information and education programs for
			 health care professionals and the public relating to Alzheimer's
			 disease;
					(5)priorities among the programs and
			 activities of the various Federal agencies regarding Alzheimer's disease and
			 other dementias; and
					(6)challenges and opportunities for
			 scientists, clinicians, patients, and voluntary organizations relating to
			 Alzheimer's disease.
					(d)ReportNot later than 180 days after the date on
			 which the summit is convened under subsection (a), the Director of the National
			 Institutes of Health shall prepare and submit to the appropriate committees of
			 Congress a report that includes a summary of the proceedings of the summit and
			 a description of Alzheimer’s disease research, education, and other activities
			 that are conducted or supported through the National Institutes of
			 Health.
				(e)Public InformationThe Secretary shall make readily available
			 to the public information about the research, education, and other activities
			 relating to Alzheimer’s disease and other related dementias, that are conducted
			 or supported by the National Institutes of Health.
				IIPublic health promotion and prevention of
			 Alzheimer's disease
			201.Enhancing public health activities related
			 to cognitive health, Alzheimer's disease, and other dementiasPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended—
				(1)by redesignating the second and third
			 sections 399R as sections 399S and 399T, respectively; and
				(2)by adding at the end the following:
					
						399U.Alzheimer's disease public education
				campaign
							(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, shall directly or through
				grants, cooperative agreements, or contracts to eligible entities—
								(1)conduct, support, and promote the
				coordination of research, investigations, demonstrations, training, and studies
				relating to the control, prevention, and surveillance of the risk factors
				associated with cognitive health, Alzheimer’s disease, and other dementias;
				and
								(2)seek early recognition of, and early
				intervention in the course of, Alzheimer’s disease and other dementias.
								(b)Certain activitiesActivities under subsection (a) shall
				include—
								(1)providing support for the dissemination and
				implementation of the Roadmap to Maintaining Cognitive Health of the Centers
				for Disease Control and Prevention to effectively mobilize the public health
				community into action;
								(2)the development of coordinated public
				education programs, services, and demonstrations which are designed to increase
				general awareness of cognitive function and promote a brain healthy
				lifestyle;
								(3)the development of targeted communication
				strategies and tools to educate health professionals and service providers
				about the early recognition, diagnosis, care, and management of Alzheimer's
				disease and other dementias, and to provide consumers with information about
				interventions, products, and services that promote cognitive health and assist
				consumers in maintaining current understanding about cognitive health based on
				the best science available; and
								(4)providing support for the collection,
				publication, and analysis of data and the prevalence and incidence of cognitive
				health, Alzheimer's disease, and other dementias, and the evaluation of
				existing population-based surveillance systems (such as the Behavioral Risk
				Factors Surveillance Survey (BRFSS) and the National Health Interview Survey
				(NHIS)) to identify limitations that exist in the area of cognitive health, and
				if necessary, the development of a surveillance system for cognitive decline,
				including Alzheimer's disease and other dementias.
								(c)GrantsThe Secretary may award grants under this
				section—
								(1)to State and local health agencies for the
				purpose of—
									(A)coordinating activities related to
				cognitive health, Alzheimer's disease, and other dementias with existing
				State-based health programs and community-based organizations;
									(B)providing Alzheimer's disease education and
				training opportunities and programs for health professionals; and
									(C)developing, testing, evaluating, and
				replicating effective Alzheimer's disease intervention programs to maintain or
				improve cognitive health; and
									(2)to nonprofit private health organizations
				with expertise in providing care and services to individuals with Alzheimer’s
				disease for the purpose of—
									(A)disseminating information to the
				public;
									(B)testing model intervention programs to
				improve cognitive health; and
									(C)coordinating existing services related to
				cognitive health, Alzheimer's disease, and other dementias with State-based
				health programs.
									(d)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$15,000,000 for fiscal year 2010, and such sums as may be necessary for each of
				fiscal years 2011 through
				2014.
							.
				IIIAssistance for caregivers
			301.Alzheimer's call centerPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.), as amended by section 201, is further
			 amended by adding at the end the following:
				
					399V.Alzheimer's call center
						(a)In generalThe Secretary, acting through the
				Administration on Aging, shall award a cooperative grant to a non-profit or
				community-based organization to support the establishment and operation of an
				Alzheimer’s Call Center that is accessible 24 hours a day, 7 days a week, at
				the national and local levels, to provide expert advice, care consultation,
				information, and referrals regarding Alzheimer's disease.
						(b)ActivitiesThe Alzheimer’s Call Center established
				under subsection (a) shall—
							(1)collaborate with the Administration on
				Aging in the development, modification, and execution of the Call Center’s work
				plan;
							(2)assist the Administration on Aging in
				developing and sustaining collaborations between the Call Center, the Eldercare
				Locator of the Administration of Aging, and the grantees under the Alzheimer’s
				disease demonstration program under subpart II of part K;
							(3)provide a 24 hours a day, 7 days a week
				toll-free call center with trained professional staff who are available to
				provide care consultation and crisis intervention to individuals with
				Alzheimer’s disease and other dementias, their family and informal caregivers,
				and others as appropriate;
							(4)be accessible by telephone through a single
				toll-free telephone number, website, and e-mail address; and
							(5)evaluate the impact of the Call Center’s
				activities and services.
							(c)Multilingual capacityThe Call Center established under this
				section shall have a multilingual capacity and shall respond to inquiries in at
				least 140 languages through its own bilingual staff and with the use of a
				language translation service.
						(d)Response to emergency and ongoing
				needsThe Call Center
				established under this section shall collaborate with community-based
				organizations, including non-profit agencies and organizations, to ensure
				local, on-the-ground capacity to respond to emergency and on-going needs of
				individuals with Alzheimer's disease and other dementias, their families, and
				informal caregivers.
						(e)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$1,000,000 for fiscal year 2010, and such sums as may be necessary for each of
				fiscal years 2011 through
				2014.
						.
			302.Innovative Alzheimer’s care State matching
			 grant program
				(a)Authorization of
			 appropriationsSection
			 398B(e) of the Public Health Service Act (42 U.S.C. 280c–5(e)) is
			 amended—
					(1)by striking and such and
			 inserting such; and
					(2)by inserting before the period the
			 following: , $25,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each of fiscal years 2011 through 2014.
					(b)Program expansionSection 398(a) of the Public Health Service
			 Act (42 U.S.C. 280c–3(a)) is amended—
					(1)in paragraph (2), by inserting after
			 other respite care the following: and care consultation,
			 including assessment of needs, assistance with planning and problem solving,
			 and providing supportive listening,;
					(2)in paragraph (3), by striking ;
			 and and inserting the following: , and individuals in frontier
			 areas (in this subsection, defined as areas with 6 or fewer people per square
			 mile or areas in which residents must travel at least 60 minutes or 60 miles to
			 receive health care services);;
					(3)in paragraph (4), by striking the period at
			 the end and inserting a semicolon; and
					(4)by adding at the end the following:
						
							(5)to encourage grantees under this section to
				coordinate activities with other State officials administering efforts to
				promote long-term care options that enable older individuals to receive
				long-term care in home- and community-based settings, in a manner responsive to
				the needs and preferences of older individuals and their family
				caregivers;
							(6)to encourage grantees under this section
				to—
								(A)engage in activities that support early
				detection and diagnosis of Alzheimer’s disease and other dementias;
								(B)provide training about how Alzheimer’s
				disease can affect behavior and impede communication in medical and community
				settings to—
									(i)medical personnel, including hospital
				staff, emergency room personnel, home health care workers and physician office
				staff;
									(ii)rehabilitation services providers;
				and
									(iii)caregivers of individuals with Alzheimer's
				disease;
									(C)develop guidelines to provide the medical
				community with up-to-date information about the best methods of care for
				individuals with Alzheimer’s disease;
								(D)inform community physicians about available
				resources to assist the physician in detecting and managing Alzheimer’s
				disease; and
								(E)raise awareness among community physicians
				about the availability of community-based organizations which can assist
				individuals with Alzheimer’s disease and their caregivers;
								(7)to encourage grantees under this section to
				engage in activities that use findings from evidence-based research on service
				models and techniques to support individuals with Alzheimer’s disease and their
				caregivers; and
							(8)to encourage grantees under this section to
				incorporate best practices for effectively serving individuals with Alzheimer’s
				disease in community-based settings into systems initiatives and long-term care
				activities.
							.
					
